DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-32 were originally filed April 1, 2020.
	The preliminary amendment received April 1, 2020 canceled claims 1-32 and added new claims 33-42.
	The amendment received February 18, 2021 amended claim 33 and added new claims 43-46.
Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.
Priority
	The present application is a CON of 15/946,238 filed April 5, 2018 (now U.S. Patent 10,617,737) which is a DIV of 14/821,082 filed August 7, 2015 (now U.S. Patent 9,937,228) which is a CON of 14/213,583 filed March 14, 2014 (now U.S. Patent 9,132,174) which claims the benefit of 61/798,268 filed March 15, 2013.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 1, 2020 (4) are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	Residues 7-20 of SEQ ID NO: 1 in paragraph 68 do not have the corresponding SEQ ID NO: present. Either the fragment must be added to the sequence listing (i.e. requiring a new sequence listing, a new CRF, and a statement that both are the same) or applicants may simply identify the fragment as residues 7-20 of SEQ ID NO: 1.
	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 33 is objected to because of the following informalities: “an mAKAP” should read “a mAKAP” (see lines 2 and 4;  is added to correspond with line 4) and “inhibits interaction” should read “inhibits the interaction” (see line 6).  Appropriate correction is required.

Claim 34 is objected to because of the following informalities: “inhibits interaction” should read “inhibits the interaction” (see line 3).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, 25, and 27-32 of U.S. Patent No. 9,132,174 in view of Daya et al., 2008, Gene Therapy Using Adeno-Associated Virus Vectors, Clinical Microbiology Reviews, 21(4): 583-593. Both the present claims and the claims of U.S. Patent No. 9,132,174 are drawn to polynucleotides encoding mAKAP fragments from residues 1735-1833 in AAV vectors and methods of treatment utilizing the polynucleotides encoding mAKAP fragments from residues 1735-1833. Regarding AAV2 and AAV9, Daya et al. teach utilizing AAV in general and more specifically AAV2 and AAV9 (please refer to the entire reference particularly the abstract; “AAV As A Gene Therapy Vector”; Table 1).

Claims 33-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,937,228 in view of Daya et al., 2008, Gene Therapy Using Adeno-Associated Virus Vectors, Clinical Microbiology Reviews, 21(4): 583-593. Both the present claims and the claims of U.S. Patent No. 9,937,228 are drawn to mAKAPfragments comprising residues 245-1833 and more specifically residues 1735-1833 and methods of administering the mAKAPfragments via viral vectors to treat myocardial infarction. Regarding AAV, AAV2, and AAV9, Daya et al. teach utilizing AAV in general and more specifically AAV2 and AAV9 (please refer to the entire reference particularly the abstract; “AAV As A Gene Therapy Vector”; Table 1).

Claims 33-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,617,737 in view of Daya et al., 2008, Gene Therapy Using Adeno-Associated Virus Vectors, Clinical Microbiology Reviews, 21(4): 583-593. Both the present claims and the claims of U.S. Patent No. 10,617,737 are drawn to mAKAPfragments comprising residues 245-1833 and more specifically residues 1735-1833 to treat heart disease. Regarding AAV2 and AAV9, Daya et al. teach utilizing AAV in general and more specifically AAV2 and AAV9 (please refer to the entire reference particularly the abstract; “AAV As A Gene Therapy Vector”; Table 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publications 20030194704 and 20070083334.
U.S. Patents 7,745,391; 10,029,386; and 10,109,346.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658